DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicants After-Final Response filed on August 19, 2022.  Claims 1-18 and 28-48 have been withdrawn.  Claims 19-27, 49 and 50 are still pending and presented for further examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Beyer (Reg. No. 31,234) on August 26, 2022.

IN THE CLAIMS
Please cancel claims 1-18 and 28-48 without prejudice or disclaimer.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in detail downloading said download Web page to a browser of said first user computer device, said download Web page including an icon representing a QR code and at least one icon representing a digital object accessed via said unique bag identifier displaying a QR code embedding said download page URL on said browser of said first user computing device when said icon is selected by a user and receiving at said server computer from a second user computing device a request for said download Web page that includes said download page UR: obtained by said second user computing device by scanning said QR code displayed on said first user computing device in combination with all the elements of the independent  claims.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS-BURTON whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
August 26, 2022